            Case 8:20-cv-01188-PWG Document 13 Filed 07/22/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

AZANIAH BLANKUMSEE                              *

Plaintiff                                       *

v.                                              *           Civil Action No. PWG-20-1188

GOVERNOR LARRY HOGAN                            *

Defendant                                       *

                                             ***
                                            ORDER

        On June 4, 2020, the Court denied Azaniah Blankumsee’s request for his immediate

release from incarceration at the Maryland Correctional Training Center (“MCTC”) and granted

him twenty-eight days to show cause why this matter should not be dismissed for lack of

exhaustion of administrative remedies. ECF No. 8. Blankumsee filed an “interlocutory appeal”

from the denial of his request for preliminary injunctive relief. ECF Nos. 10, 11. He also filed a

Response to this Court’s Order to Show Cause. ECF No. 9. Also pending is Blankumsee’s

Motion for Leave to Proceed in Forma Pauperis which will be granted. ECF No. 2.

        The Prison Litigation Reform Act (“PLRA”) requires a prisoner to exhaust his

administrative remedies before filing a section 1983 action. 42 U.S.C. § 1997e(a). The PLRA

provides, in pertinent part, that “[n]o action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative remedies as are available are

exhausted.” Id. A prisoner may not exhaust his administrative remedies during the pendency of

a Section 1983 action; rather, he must fully exhaust all steps of the administrative process before

filing his lawsuit.
         Case 8:20-cv-01188-PWG Document 13 Filed 07/22/20 Page 2 of 3



       “[T]he PLRA's exhaustion requirement is mandatory,” Anderson v. XYZ Corr. Health

Servs., Inc., 407 F.3d 674, 677 (4th Cir. 2005), and “applies to all inmate suits about prison life.”

Porter v. Nussle, 534 U.S. 516, 532 (2002). Exhaustion of administrative remedies is mandatory

irrespective of the form of relief sought and offered through the administrative process. Booth v.

Churner, 532 U.S. 731, 741 n. 6, (2001). “Even when the prisoner seeks relief not available in

grievance proceedings, . . . exhaustion is a prerequisite to suit.” Porter, 534 U.S. at 524 (citing

Booth, 532 U.S. at 741).

       MCTC’s Administrative Remedy Procedure Index for administrative remedy procedure

(ARP) complaints shows Blankumsee has filed no ARPs while at MCTC. Dovey Decl., ECF

No. 7-2, ¶ 2. In his show cause Response, Blankumsee does not assert that he has attempted to

exhaust his administrative remedies, or that the process is “unavailable” to him. See Ross v.

Blake, 136 S. Ct. 185, 1857 (2016) (explaining that when the administrative process is

unavailable exhaustion can be excused). Instead, he argues that Defendant Governor Larry

Hogan is not a part of the Maryland Division of Correction and an ARP cannot be filed against

him. He adds that immediate relief is not available through the ARP process and the Inmate

Grievance Office may only investigate complaints against employees of the Division of

Correction. ECF No. 9.

       This Complaint presents claims challenging safety precautions at MCTC implemented in

response to the risks posed by the COVID-19 virus. Such claims challenge the conditions of

Blankumsee’s confinement, and he is required to exhaust his administrative remedies before

presenting these claim in this Court. Consequently, the Court must dismiss the Complaint

without prejudice.




                                                 2
         Case 8:20-cv-01188-PWG Document 13 Filed 07/22/20 Page 3 of 3



       Accordingly, it is this 22nd day of July, 2020 by the United States District Court for the

District of Maryland, hereby ordered:

       1.     The Motion for Leave to Proceed in Forma Pauperis (ECF No. 2) IS GRANTED;

       2.     The Complaint IS DISMISSED without prejudice;

       3.     The Clerk SHALL SEND a copy of this Order to Plaintiff and to counsel of
              record; and

       4.     The Clerk SHALL CLOSE this case.



                                            ___/S/___________________
                                            Paul W. Grimm
                                            United States District Judge




                                               3
